Kantrowitz, J.
(dissenting in part and concurring in part). Given my belief that the statutes at issue here have to be read in conjunction, I respectfully dissent.
There are two operative statutes at play, G. L. c. 90, §§ 22(c) and 24(l)(c)(3). Section 22(c), as amended by St. 2006, c. 134, § 1, provides, in pertinent part, that “ [i]f the [Registrar of Motor Vehicles (registrar)] receives official notice . . . that a *785resident of the commonwealth . . . has been convicted in another state . . . the registrar shall give the same effect to said conviction for the purposes of suspension ... of the right to operate a motor vehicle, as if said violation had occurred in the commonwealth” (emphasis supplied).
Once the notice specified in § 22(c) has been received, we turn to § 24(l)(c)(3) to ascertain what actions the registrar should take. The two statutes must be read together. Section § 22(c) triggers § 24(l)(c)(3). The majority seizes upon the phrase “eight years after the date of conviction” in § 24(l)(c)(3) to ascertain the end date for a license revocation. In the majority’s view, as the language in § 24(l)(c)(3) is clear and unambiguous, the end date here is eight years after the defendant’s third conviction of operating a motor vehicle while under the influence (OUI), which occurred in Connecticut.
Passing over the obvious — that nothing in c. 90, § 24, is ever clear and unambiguous1 — how in this case could the registrar have acted if she was unaware, through no fault of her own, of the OUI convictions in Connecticut until that State officially placed those convictions in the national registry?2 Further complicating the matter was the behavior of the defendant, who in addition to receiving license revocations in two States, also had his license revoked, as noted by the majority, in 2002 in Massachusetts due to a drug conviction. The board of appeal on motor vehicle liability policies and bonds (board) also found that “the Appellant was driving in Massachusetts throughout the time his license was suspended in Connecticut.”3
The majority observes that the registrar apparently knew of the 2000 conviction. Even if that were so, the registrar did not *786know of the 2004 conviction until 2007. As the board wrote in its decision, “It is important to note that the Massachusetts Registry would not have known there was an OUI in Connecticut. The [National Driver Register] notification only advises Massachusetts that there is an unresolved offense in another state, and no license can be issued until the individual satisfies whatever requirements necessary.”
Demonstrating the need for the two statutes (§ 22[c] and § 24 [l][c][3]) to work in concert, let us assume, for example, that the registrar first officially learned of the second Connecticut conviction nine years after the fact. In the view of the majority, there is no action the registrar could take under G. L. c. 90, § 24(c)(l)(3), as the eight-year revocation time period would have expired. This interpretation not only gives § 22(c) short shrift but ignores it entirely. What is the point of requiring notice under § 22(c), which triggers action pursuant to § 24(l)(c)(3), if the registrar upon receiving the notice is powerless to act? The majority also ignores the very principle that it recites, ante at 780, that courts must follow unambiguous statutory language “unless ‘following the Legislature’s literal command would lead to an absurd result, or one contrary to the Legislature’s manifest intention.’ ” Providence & Worcester R.R. Co. v. Energy Facilities Siting Bd., 453 Mass. 135, 142 (2009), quoting from White v. Boston, 428 Mass. 250, 253 (1998). Skipping over whether the result here is absurd, it certainly is contrary to the Legislature’s manifest intention to protect its citizenry by keeping repeat drunk drivers off of its roads.
The ruling by the majority places the registrar in an untenable position and makes her obligation to monitor those convicted out-of-State of drunk driving difficult, if not impossible, to enforce. The decision places the registrar at the mercy of the posting dates of our sister States, over which Massachusetts has no control, and fails to take into consideration the dictates of § 22(c) and the purpose of the statutory provisions. For these reasons. I would affirm the decision below.

“We start with the observation that wading through the various provisions of c. 90 is akin to driving a car without windshield wipers on a dirt road on the side of a mountain at night during a blizzard.” Commonwealth v. Chown, 76 Mass. App. Ct. 684, 687, further appellate review granted, 457 Mass. 1107 (2010).


General Laws c. 90, § 27, regulates the records of the courts of the Commonwealth and mandates that certain motor vehicle infractions be sent to the registrar. There is a stark distinction between State courts that do not follow the dictates of § 27 and foreign states. Massachusetts can control the former; it has no authority over the latter.


The majority casts some doubt on this. See ante at note 4. As there is no transcript, it is somewhat difficult to conclude that the board somehow made this up.